Citation Nr: 1200314	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-33 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service connected residuals of a laceration of the left leg tibialis anticus muscle.

2.  Entitlement to a disability rating in excess of 10 percent for a service connected tender scar of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before a Decision Review Officer in September 2009, and a transcript of this hearing is of record.  

It appears that the issue of entitlement to special monthly compensation based on loss of use of the left foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  

At this time, based on a review of the record by the undersigned, it does not appear that the Veteran is raising the issue of entitlement to a total disability evaluation due to service connected disabilities (TDIU).  If the Veteran wishes to raise such a claim, he should do so clearly and directly (in writing).  This issue is found to be not before the VA at this time.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is seeking entitlement to disability rating in excess of 20 percent for service connected residuals of a laceration of the left leg tibialis anticus muscle and a disability rating in excess of 10 percent for a service connected tender scar of the left leg.  

The Veteran was last afforded a VA examination in March 2008.  The Veteran, through his representative, has argued that because it has been almost four years since his last examination, the findings of the March 2008 examination do not reflect the current severity of his disability.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded a new VA examination of his left leg disability and his left leg scar.  

Additionally, the record reflects that the Veteran underwent a vocational evaluation to determine his eligibility for participation in a return to work program.  It does not appear that any vocational rehabilitation records, including any evaluations, are associated with the Veteran's claims folder.  As these records are potentially relevant in evaluating the severity of the Veteran's left leg disability, on remand, the RO should obtain all of the Veteran's vocational rehabilitation records and associate them with the Veteran's claims folder.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

Finally, it does not appear that any VA treatment records after April 2008 are associated with the Veteran's claims folder.  On remand, any more recent VA treatment records should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should schedule the Veteran for a VA examination of his service connected residuals of a laceration to the left leg tibialis anticus muscle and a tender scar of the left leg.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  The RO should obtain all of the Veteran's vocational rehabilitation records and associate them with the Veteran's claims folder.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

3.  Any VA treatment records after April 2008 should be associated with the Veteran's claims folder.  

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

